Exhibit 10

AGREEMENT CONCERNING
SECURED CONVERTIBLE TERM NOTES

This Agreement Concerning Secured Convertible Term Notes (this “Agreement”) is
entered into by and between Corgenix Medical Corporation, a Nevada Corporation
(the “Company); Truk Opportunity Fund, LLC, a Delaware company (“Truk
Opportunity”); Truk International Fund, LP, a Cayman Islands company (“Truk
International”); and CAMOFI Master LDC, a Cayman Islands company, formerly named
DCOFI Master LDC (“CAMOFI”) on the 30th day of November, 2006 (the “Effective
Date”), amending certain provisions of those certain Secured Convertible Term
Notes dated May 19, 2005 and December 28, 2005 (each, a “Term Note”).  All
capitalized terms used, but not defined herein, shall have the meanings given to
them in the Term Notes.

RECITALS

A.            WHEREAS, the parties to this Agreement are parties to that certain
Securities Purchase Agreement dated as of May 19, 2005 and to that certain
Securities Purchase Agreement dated as of December 28, 2005, pursuant to which
Truk Opportunity, Truk International, and CAMOFI (collectively, the “Investors”)
each purchased Term Notes from the Company; and

B.            WHEREAS, the Company and the Investors desire to restructure the
debt evidenced by the Term Notes as described in this Agreement; and

C.            WHEREAS, the Company has offered, in consideration for said
restructuring, to pay a forbearance fee of the $250,000 now residing in the
Restricted Account, payable to each of the Investors pro rata; and

D.            WHEREAS, the Company and the Investors have consented to the
proposed restructuring and principal forbearance fee; and

E.             WHEREAS, the Company and the Investors hereby desire to amend the
principal payment provisions of the Term Notes as provided in this Amendment.

AGREEMENT

1.             Amendment of Term Notes.

(a)           The payments of the Monthly Principal Amounts will be deferred for
12 months, beginning with the December 1, 2006 Repayment Date, through to and
including the November 1, 2007 Repayment Date.  The next Repayment Date will be
December 1, 2007, at which time the remaining principal will be amortized over
the following twenty-four month period, with each Term Note maturing December
28, 2009.

(b)           Each Term Note will be amended as set forth in Exhibits A-D, and
except as so amended, the Term Notes shall remain in full force and effect.

--------------------------------------------------------------------------------


2.             Consideration.

(a)           As consideration for the Investors’ agreement in Section 1, the
Company will pay to the Investors a total of $250,000, which amount shall be
drawn from funds currently residing in the Restricted Account as the Restricted
Non-Amortizing Principal Amount under each May 2005 Term Note.  The parties
acknowledge and agree that the Restricted Non-Amortizing Principal Amount would
otherwise have become due on May 19, 2008, and that interest will no longer
accrue in favor of the Investors with respect to the Restricted Non-Amortizing
Principal Amount under either May 2005 Term Note.

(b)           The Restricted Account Agreement dated May 19, 2005 shall be
terminated as promptly as reasonably possible following the execution of this
Agreement, by delivery of a joint Release Notice (as defined in the Restricted
Account Agreement) from the Investors to North Fork Bank as contemplated by
Section 1 of the Restricted Account Agreement.  In that Release Notice, the
Investors will instruct the bank to close the Restricted Account and will
instruct the Bank to disburse $250,000, plus all accrued interest thereon, to
the Investors as follows:

(i)            Truk Opportunity: $80,111.50

(ii)           Truk International: $5,113.50

(iii)          CAMOFI: $164,775

(c)           The letter agreement dated May 19, 2005 with respect to the
Restricted Account is hereby terminated.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date noted above.

COMPANY:

 

TRUK OPPORTUNITY FUND, LLC

 

 

 

 

 

 

 

CORGENIX MEDICAL CORPORATION

 

By:

Atoll Asset Management, LLC

 

 

 

 

 

 

 

By:

/s/ William H. Critchfield

 

 

By:

/s/ Stephen Salztsein

Name:

William H. Critchfield

 

 

Name:

Stephen Salztsein

Title:

SVP/CFO

 

 

Title:

Principal

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INVESTORS:

 

 

 

 

 

 

 

 

 

 

 

TRUK INTERNATIONAL FUND, LLC

 

CAMOFI MASTER LDC

 

 

 

 

 

 

 

By:

Atoll Asset Management, LLC

 

By:

/s/ Jeffery M. Haas

 

 

 

 

Name:

Jeffery M. Haas

 

By:

/s/ Stephen Salztsein

 

Title:

Authorized Signatory

 

Name:

Stephen Salztsein

 

 

 

 

 

Title:

Principal

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

FIRST MODIFICATION OF SECURED CONVERTIBLE TERM NOTE

THIS FIRST MODIFICATION OF SECURED CONVERTIBLE TERM NOTE (this “Amendment”) is
entered into as of the 30th day of November, 2006, by and among Corgenix Medical
Corporation, a Nevada corporation (the “Borrower”) on the one hand, and Truk
Opportunity Fund, LLC, a Delaware company, and Truk International Fund, LP, a
Cayman Islands  company (together, the “Holder”), on the other hand, and amends
certain provisions of that certain Secured Convertible Term Note dated May 19,
2005.

1.             The term “Maturity Date” is hereby redefined to mean December 28,
2009.

2.             Section 1.2 is amended to read as follows:

                Amortizing payments of the Amortizing Principal Amount shall be
suspended from the date hereof until December 1, 2007, at which time such
payments will become due and shall recur on each succeeding Repayment Date until
December 1, 2009, at which time the Amortizing Principal Amount must be repaid
in full, whether by the payment of cash or by the conversion of such principal
into Common Stock pursuant to the terms hereof.  Subject to Section 2.l and
Article III below, on each Repayment Date, the Borrower shall make payments to
the Holders in the amount of $13,441.88 (the “Monthly Principal Amount”),
together with any accrued and unpaid interest then due on the Amortizing
Principal Amount and the Non-Restricted Non-Amortizing Principal Amount, plus
any and all other amounts which are then owing under this Term Note that have
not been paid (the Monthly Principal Amount, together with such accrued and
unpaid interest and such other amounts, collectively, the “Monthly Amount”). 
Any Principal Amount that remains outstanding on the Maturity Date shall be due
and payable on the Maturity Date.

3.             Each clause in the Term Note that includes the term “Restricted
Non-Amortizing Principal Amount” shall be read as if such term were not present.

 

BORROWER:

 

Corgenix Medical Corporation, Inc.

 

a Nevada Corporation

 

 

 

 

By:

/s/ William H. Critchfield

 

 

William H. Critchfield

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT B

FIRST MODIFICATION OF SECURED CONVERTIBLE TERM NOTE

THIS FIRST MODIFICATION OF SECURED CONVERTIBLE TERM NOTE (this “Amendment”) is
entered into as of the 30th day of November, 2006, by and among Corgenix Medical
Corporation, a Nevada corporation (the “Borrower”), and CAMOFI Master LDC, a
Cayman Islands company (the “Holder”), and amends certain provisions of that
certain Secured Convertible Term Note dated May 19, 2005.

1.             The term “Maturity Date” is hereby redefined to mean December 28,
2009.

2.             Section 1.2 is amended to read as follows:

                Amortizing payments of the Amortizing Principal Amount shall be
suspended from the date hereof until December 1, 2007, at which time such
payments will become due and shall recur on each succeeding Repayment Date until
December 1, 2009, at which time the Amortizing Principal Amount must be repaid
in full, whether by the payment of cash or by the conversion of such principal
into Common Stock pursuant to the terms hereof.  Subject to Section 2.l and
Article III below, on each Repayment Date, the Borrower shall make payments to
the Holders in the amount of $25,988.68 (the “Monthly Principal Amount”),
together with any accrued and unpaid interest then due on the Amortizing
Principal Amount and the Non-Restricted Non-Amortizing Principal Amount, plus
any and all other amounts which are then owing under this Term Note that have
not been paid (the Monthly Principal Amount, together with such accrued and
unpaid interest and such other amounts, collectively, the “Monthly Amount”). 
Any Principal Amount that remains outstanding on the Maturity Date shall be due
and payable on the Maturity Date.

3.             Each clause in the Term Note that includes the term “Restricted
Non-Amortizing Principal Amount” shall be read as if such term were not present.

 

BORROWER:

 

Corgenix Medical Corporation, Inc.

 

a Nevada Corporation

 

 

 

 

By:

/s/ William H. Critchfield

 

 

William H. Critchfield

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT C

FIRST MODIFICATION OF SECURED CONVERTIBLE TERM NOTE

THIS FIRST MODIFICATION OF SECURED CONVERTIBLE TERM NOTE (this “Amendment”) is
entered into as of the 30th day of November, 2006, by and among Corgenix Medical
Corporation, a Nevada corporation (the “Borrower”), on the one hand, and Truk
Opportunity Fund, LLC, a Delaware company, and Truk International Fund, LP, a
Cayman Islands  company (together, the “Holder”), on the other hand, and amends
certain provisions of that certain Secured Convertible Term Note dated December
28, 2005.

4.             The term “Maturity Date” is hereby redefined to mean December 28,
2009.

5.             Section 1.2 of the Term Note is amended to read as follows:

                Payments of the Principal Amount shall be suspended from the
date hereof until December 1, 2007, at which time such payments will become due
and shall recur on each succeeding Repayment Date thereafter until the Principal
Amount has been repaid in full, whether by the payment of cash or by the
conversion of such principal into Common Stock pursuant to the terms hereof. 
Subject to Section 2.1 and Article III below, on each Repayment Date, the
Borrower shall make payments to the Holder in the amount of $17,045 (the
“Monthly Principal Amount”), together with any accrued and unpaid interest then
due on the Principal Amount plus any and all other amounts which are then owing
under this Term Note that have not been paid (the Monthly Principal Amount,
together with such accrued and unpaid interest and such other amounts,
collectively, the “Monthly Amount”).  Any Principal Amount that remains
outstanding on the Maturity Date shall be due and payable on the Maturity Date.

 

BORROWER:

 

Corgenix Medical Corporation, Inc.

 

a Nevada Corporation

 

 

 

 

By:

/s/ William H. Critchfield

 

 

William H. Critchfield

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT D

FIRST MODIFICATION OF SECURED CONVERTIBLE TERM NOTE

THIS FIRST MODIFICATION OF SECURED CONVERTIBLE TERM NOTE (this “Amendment”) is
entered into as of the 30th day of November, 2006, by and among Corgenix Medical
Corporation, a Nevada corporation (the “Borrower”), and CAMOFI Master LDC, a
Cayman Islands company (the “Holder”), and amends certain provisions of that
certain Secured Convertible Term Note dated December 28, 2005.

6.             The term “Maturity Date” is hereby redefined to mean December 28,
2009.

7.             Section 1.2 of the Term Note is amended to read as follows:

                Payments of the Principal Amount shall be suspended from the
date hereof until December 1, 2007, at which time such payments will become due
and shall recur on each succeeding Repayment Date thereafter until the Principal
Amount has been repaid in full, whether by the payment of cash or by the
conversion of such principal into Common Stock pursuant to the terms hereof. 
Subject to Section 2.1 and Article III below, on each Repayment Date, the
Borrower shall make payments to the Holder in the amount of $32,955 (the
“Monthly Principal Amount”), together with any accrued and unpaid interest then
due on the Principal Amount plus any and all other amounts which are then owing
under this Term Note that have not been paid (the Monthly Principal Amount,
together with such accrued and unpaid interest and such other amounts,
collectively, the “Monthly Amount”).  Any Principal Amount that remains
outstanding on the Maturity Date shall be due and payable on the Maturity Date.

 

BORROWER:

 

Corgenix Medical Corporation, Inc.

 

a Nevada Corporation

 

 

 

 

By:

/s/ William H. Critchfield

 

 

William H. Critchfield

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------